                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VAN JENKINS,

            Plaintiff,                            Civil No. 4:19-cv-10738
v.                                                Hon. Matthew F. Leitman

ACCESS SECUREPAK, CO., et al.,

          Defendants.
__________________________________________________________________/

     ORDER TERMINATING PLAINTIFF’S MOTIONS FOR RELIEF
      FROM SUMMARY JUDGMENT AS MOOT (ECF Nos. 10, 11)

      Plaintiff Van Jenkins’ case was transferred to the Court on March 12, 2019.

(See Transfer Order, ECF No. 1.) On March 21, 2019, the Court issued an Order

Directing Plaintiff to Show Cause Why the Case Should Not Be Summarily

Dismissed (ECF No. 6). In response to the show cause order, Plaintiff filed two

motions, both titled “Motion for Relief from Summary Judgment as Order Directing

Plaintiff to Show Cause” (ECF Nos. 10, 11). On September 12, 2019, the Court

issued an Order Dismissing Plaintiff’s Complaint Without Prejudice (ECF No. 14).

In response, Plaintiff filed a Motion to Vacate or Reconsider the Court’s order

dismissing his case (ECF No. 16). On December 20, 2019, the Court granted

Plaintiff’s motion to reconsider and granted Plaintiff a time extension to file an

amended complaint. (See Order, ECF No. 22.)




                                        1
      Because the Court has allowed Plaintiff to file an amended complaint – which

he filed today – Plaintiff’s motions for relief from the Court’s show cause order (ECF

Nos. 10, 11) are moot. Accordingly, the Court hereby TERMINATES AS MOOT

Plaintiff’s “Motions for Relief from Summary Judgment as Order Directing Plaintiff

to Show Cause” (ECF Nos. 10, 11).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 13, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 13, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
